Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 1
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 2
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 3
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 4
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 5
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 6
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 7
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 8
                                        of 9
Case: 18-40396   Doc# 137-1   Filed: 10/02/18   Entered: 10/02/18 14:53:35   Page 9
                                        of 9
